DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Brok et al. (US 2015/0115698).
Regarding independent claim 1, Brok discloses a braking system for a motor vehicle (see Abstract, FIGS. 1-3), comprising: at least one brake pressure source (see FIG. 2, master cylinder attached to brake booster (6)); a valve device (7) comprising a stage configured as a 6/2-way valve (see ¶ 0029); two brake pressure control devices (23, 24) fluidically connected in parallel (see FIG. 2), a plurality of wheel brakes (3), the plurality of wheel brakes fluidically connected to the at least one brake pressure source via the valve device and the two brake pressure control devices (see FIG. 2), wherein each of the brake pressure control devices has a first brake circuit and second brake circuit (see e.g. FIGS. 2, 3; each pressure control device connected to two hydraulic lines (21, 22), one for each respective circuit), each of the first and second brake circuits of the brake pressure control devices comprising at least one pressure build-up valve (A) (see Annotated FIG. 2, below) designed as a currentless open switching valve (see Annotated FIG. 2, below, valve (A) is depicted as being biased toward the open valve position opposite the force of a current-operated solenoid) and at least one pressure reduction valve (B) (see Annotated FIG. 2, below) designed as a currentless closed switching valve (see Annotated FIG. 2, below, valve (B) is depicted as being biased toward the closed valve position opposite the force of a current-operated solenoid), wherein a first (23) of the brake pressure control devices is assigned to a first electrical circuit (25) (see ¶ 0011, “[t]he ESC is completely separated . . . hydraulically as well as electrically”), and a second of the brake pressure control devices is assigned to a second electrical circuit (26) (see ¶ 0011, “[t]he ESC is completely separated . . . hydraulically as well as electrically”) which is separate from the first electrical circuit (see ¶ 0011, “[t]he ESC is completely separated . . . hydraulically as well as electrically”), wherein a first output (17, 18) of the valve stage is fluidically connected to the first (23) of the brake pressure control devices (see FIG. 2), and a second output (19, 20) of the valve is fluidically connected to a second (24) of the brake pressure control devices (see FIG. 2), and the valve switches according to the first electrical circuit (see ¶¶ 0011, 0033, 0034) such that one of the brake pressure control devices is always fluidically connected to the at least one brake pressure source (see ¶¶ 0011, 0033, 0034).

    PNG
    media_image1.png
    527
    743
    media_image1.png
    Greyscale


Brok does not disclose a multi-stage valve device comprising a first stage and a second stage configured as 6/2-way valves; three brake pressure control devices; wherein a first of the three brake pressure control devices is assigned to a first electrical circuit; wherein an input of the first stage is fluidically connected to the at least one brake pressure source, a first output of the first stage is fluidically connected to the first of the three brake pressure control devices and second output of the first stage is fluidically connected to an input of the second stage.  
However, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See MPEP 2144.04.B) (citing in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  In the present case, it would have been obvious to (A) duplicate valve (7) of Brok, thereby constituting a “multi-stage valve device having a first stage and a second stage, each of the first and second stages configured as 6/2-way valves;” (B) duplicate either of the brake pressure control devices (23, 24), thereby constituting “three brake pressure control devices connected in parallel;” and (C) duplicate the independent electrical circuit of the brake pressure control devices.  Furthermore, one of ordinary skill in the art would have recognized that such a duplication provides an additional layer of redundant operation of the brake system (see e.g. Brok, ¶ 0012) that ensures continued operation of the brake system in the event of a power failure or other failure to both of the pressure control devices (23, 24).  Nor does the duplication provide any unexpected results.  Rather, the duplication merely provides an additional layer of redundant operation that performs in the same manner as previously described by Brok (see e.g. Brok, ¶ 0012).     
For clarity, the modified Brok device is produced below in Modified Figure 3.  The modification consists of: 
A) duplication of the valve (7) resulting in a multi-stage valve device comprising a first stage (7’) and a second stage (7), wherein an input of the first stage is fluidically connected to a pressure source (6), a first output of the first stage (7’) is fluidically connected to the first (24’) of the three brake pressure control devices, and a second output of the first stage (7’) is fluidically connected to an input of the second stage (7) (see Modified Figure 3, below); 
B) duplication of the second pressure control device (24) resulting in a first pressure control device (24’), a second pressure control device (24), and a third pressure control device (23); and
C) duplication of the independent electrical circuit (see Brok, ¶ 0011, each brake control device is “completely separated . . . electrically;” see also ¶ 0013, “electrical decoupling”) resulting in the first stage switching according to the first electrical circuit associated therewith (see Brok, ¶¶ 0011, 0033, 0034).  

    PNG
    media_image2.png
    546
    1153
    media_image2.png
    Greyscale

Regarding claim 2, the modified Brok device results in each brake circuit, fluidically independently of one another, is fluidically connected to the at least one brake pressure source via the multistage valve device (see modified FIG. 3, above).  
Regarding claim 3, the modified Brok device results in each wheel brake of the plurality of wheel brakes being fluidically connected to the at least one brake pressure source via either the first brake circuit or the second brake circuit of a respective brake pressure control device (see modified FIG. 3, above).  
Regarding claim 4, the modified Brok device results in for each brake pressure control device of the three brake pressure control devices, the at least one pressure build-up valve (A) is fluidically connected to the at least one brake pressure source via a first isolation valve (E) of the respective brake pressure control device (see annotated FIG. 2, above), and the at least one pressure reduction valve (B) is fluidically connected to the at least one brake pressure source via a second isolation valve (F) of the respective brake pressure control device (see annotated FIG. 2, above).  
Regarding claim 5, the modified Brok device results in each brake pressure control device of the three brake pressure control devices has at least one brake pump (G), an intake side of which is fluidically connected to a respective wheel brake of the plurality of wheel brakes via the respective pressure reduction valve (B), and a pressure side of which is fluidically connected to the respective wheel brake via the respective pressure build-up valve (A) (see Annotated FIG. 2, above). 
Regarding claim 6, the modified Brok device results in the pressure side of the at least one brake pump being fluidically connected to the at least one brake pressure source via a first isolation valve (E), and the intake side of the brake pump is fluidically connected to the at least one brake pressure source via a second isolation valve (F) (see annotated FIG. 2, above). 
Regarding claim 9, the modified Brok device results in the three brake pressure control devices are present as equivalent parts (see modified FIG. 3, above).  
Regarding independent claim 10, Brok discloses a method for operating a braking system for a motor vehicle (see Abstract, FIGS. 1-3), comprising: providing at least one brake pressure source (6); providing a valve device (7) comprising a stage configured as a 6/2 way valve (see ¶ 0029); providing two brake pressure control devices (23, 24) fluidically connected in parallel (see FIG. 2), wherein each of the brake pressure control devices has a first brake circuit and second brake circuit (see e.g. FIGS. 2, 3; each pressure control device connected to two hydraulic lines (21, 22), one for each respective circuit), each of the first and second brake circuits comprising at least one press build-up valve (A) (see Annotated FIG. 2, below) designed as a currentless open switching valve (see Annotated FIG. 2, below, valve (A) is depicted as being biased toward the open valve position opposite the force of a current-operated solenoid) and at least one pressure reduction valve (B) (see Annotated FIG. 2, below) designed as a currentless closed switching valve (see Annotated FIG. 2, below, valve (B) is depicted as being biased toward the closed valve position opposite the force of a current-operated solenoid); providing a plurality of wheel brakes (3); fluidically connecting the plurality of wheel brakes to the at least one brake pressure source via the valve device and the brake pressure control devices (see FIGS. 2, 3), always fluidically connecting, by the valve device, at least one of the brake pressure control devices to the at least one brake pressure source (see ¶¶ 0033, 0034), wherein a first (23) of the brake pressure control devices is assigned to a first electrical circuit (25) (see ¶ 0011, “[t]he ESC is completely separated . . . hydraulically as well as electrically”), and a second of the brake pressure control devices is assigned to a second electrical circuit (26) (see ¶ 0011, “[t]he ESC is completely separated . . . hydraulically as well as electrically”) which is separate from the first electrical circuit (see ¶ 0011, “[t]he ESC is completely separated . . . hydraulically as well as electrically”), wherein a first output (17, 18) of the valve stage is fluidically connected to the first (23) of the brake pressure control devices (see FIG. 2), and a second output (19, 20) of the valve is fluidically connected to a second (24) of the brake pressure control devices (see FIG. 2), and the valve switches according to the first electrical circuit (see ¶¶ 0011, 0033, 0034) such that one of the brake pressure control devices is always fluidically connected to the at least one brake pressure source (see ¶¶ 0011, 0033, 0034).




    PNG
    media_image1.png
    527
    743
    media_image1.png
    Greyscale

Brok does not disclose a multi-stage valve device comprising a first stage and a second stage configured as 6/2-way valves; three brake pressure control devices; wherein a first of the three brake pressure control devices is assigned to a first electrical circuit; wherein an input of the first stage is fluidically connected to the at least one brake pressure source, a first output of the first stage is fluidically connected to the first of the three brake pressure control devices and second output of the first stage is fluidically connected to an input of the second stage.  
However, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See MPEP 2144.04.B) (citing in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  In the present case, it would have been obvious to (A) duplicate valve (7) of Brok, thereby constituting a “multi-stage valve device having a first stage and a second stage, each of the first and second stages configured as 6/2-way valves;” (B) duplicate either of the brake pressure control devices (23, 24), thereby constituting “three brake pressure control devices connected in parallel;” and (C) duplicate the independent electrical circuit of the brake pressure control devices.  Furthermore, one of ordinary skill in the art would have recognized that such a duplication provides an additional layer of redundant operation of the brake system (see e.g. Brok, ¶ 0012) that ensures continued operation of the brake system in the event of a power failure or other failure to both of the pressure control devices (23, 24).  Nor does the duplication provide any unexpected results.  Rather, the duplication merely provides an additional layer of redundant operation that performs in the same manner as previously described by Brok (see e.g. Brok, ¶ 0012).     
For clarity, the modified Brok device is produced below in Modified Figure 3.  The modification consists of: 
A) duplication of the valve (7) resulting in a multi-stage valve device comprising a first stage (7’) and a second stage (7), wherein an input of the first stage is fluidically connected to a pressure source (6), a first output of the first stage (7’) is fluidically connected to the first (24’) of the three brake pressure control devices, and a second output of the first stage (7’) is fluidically connected to an input of the second stage (7) (see Modified Figure 3, below); 
B) duplication of the second pressure control device (24) resulting in a first pressure control device (24’), a second pressure control device (24), and a third pressure control device (23); and
C) duplication of the independent electrical circuit (see Brok, ¶ 0011, each brake control device is “completely separated . . . electrically;” see also ¶ 0013, “electrical decoupling”) resulting in the first stage switching according to the first electrical circuit associated therewith (see Brok, ¶¶ 0011, 0033, 0034).  

    PNG
    media_image2.png
    546
    1153
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s amendments and remarks have overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

October 17, 2022